Plaintiff sued defendant to recover damages arising from personal injuries alleged to have been suffered by reason of defendant's gross negligence and wanton and wilful misconduct while *Page 478 
riding with her in her automobile as a guest. (See 1 Comp. Laws 1929, § 4648.) From a judgment for plaintiff, defendant appeals. Both plaintiff and defendant had been visiting at Ann Arbor. They were returning home. It grew dark. As they approached the village of Decatur there was a curve in the highway. Neither plaintiff nor defendant saw the curve until just prior to the accident. It is a fair inference from all the testimony defendant was confused and misled by the lights at an oil station near the curve. Plaintiff does not claim defendant intentionally drove off the highway.
"The term 'gross negligence,' as employed in this statute, does not mean something of less degree than wilful and wanton misconduct. See Oxenger v. Ward, 256 Mich. 499." Bobich v.Rogers, 258 Mich. 343.
Defendant may have been negligent in driving too fast and in not applying the brakes in time. This lack of care on the part of defendant was at most but ordinary negligence. Van Blaircum
v. Campbell, 256 Mich. 527; Finkler v. Zimmer, 258 Mich. 336;Wyma v. Van Anrooy, 260 Mich. 295. There is no proof which, under the decisions of this court, warranted the submission of the case to the jury.
Judgment reversed, with costs, and the case remanded for entry of judgment for defendant.
McDONALD, C.J., and CLARK, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred. *Page 479